Carpenter, J.,
delivered the opinion of the court.
The declaration in this ease is upon an attachment bond given by Smith and his surety, Bonnel, upon the appearance by the former to two several writs of attachment issued out of this court, one against Smith alone, the other against Smith and one O’Hagan. The proceeding undoubtedly was not a little irregular. A bond should have been given in each suit, and the appearance in the second suit should regularly have been by both defendants in the writ of attachment, and not by Smith alone. The second writ of attachment must necessarily have *341proceeded upon the ground of a joint indebtedness by Smith and O’Hagan to the plaintiff in that writ, and the writ should have been dissolved upon the appearance of both defendants, and after giving such bond, as is prescribed by the statute. But by some oversight, upon the ex paite application of Smith, this bond was accepted and approved by the court, and the property attached was ordered to be delivered up. We do not, however, see why it may not be considered as a valid bond, at any rate under the first writ against Smith alone. The bond having been so imposed upon the creditors of Smith, who have applied under that writ, certainly the court will not permit him or his surety to dispute its validity, if, upon any reasonable construction, it can be sustained. If the condition be within the provisions of the statute, it will not be vitiated because of the unnecessary or improper recital of another writ, or because it also contains provisions applicable to such writ. Surplusage will not vitiate.
If the bond be good, and indeed its validity has not been questioned, then the inquiry is, has it been forfeited ? One Hanness, a creditor of Smith, applied to this court, at the same term of April, to have his claim audited and adjusted. It is said it does not appear under which writ he applied. We apprehend that it does appear. The writs of attachment were dissolved, upon the condition that the defendant, Smith, would appear and accept a declaration at the suit of each applying creditor. He did in fact appear and accept a declaration of Hanness, who had previously applied to have his demand audited and adjusted. Demand against whom ? Not against Smith and O’Hagan, but against Smith alone, and therefore necessarily under the first writ of attachment issued against Smith. The declaration (as well as the recitals in the bond) is encumbered by irrelevant and improper statements in regard to the second writ of attachment, but we are disposed to consider these statements as surplusage, and the declaration in this respect good on general demurrer.
There is nothing in the objection taken, that it does not appear when Hanness applied, or that it was before the giving of the bond. Smith, the defendant, according to the condition *342of the bond, accepted a declaration at his suit, and it is too late now to raise any objection as to the time and mode of the application. If, however', any objection could be taken to the averment in the declaration, it is merely formal, and cannot be raised on general demurrer.
The act is to be construed liberally. The bond was taken, not for the security only of the plaintiff named in the writ, but of all the applying creditors. Such construction is to be adopted as will effectuate the object of the statute, if consistent with its terms. The condition is for the return of the goods, &e., seized under the writ, in case judgment should be rendered for the plaintiff. Upon the obvious intent of the statute, it may reasonably be held to mean any plaintiff, who, as an applying creditor, may have tiled his declaration, and whose suit has proceeded to judgment. The objection, therefore, will not avail, that it does not appear that the plaintiff named in the writ of attachment had recovered a judgment.
Nor is the objection valid, that it does not appear what creditors have applied, or what action was had on their claims. The suit, it is true, is brought for the benefit of all the creditors, the bond being sued upon for their use by such person as the court may have directed, and to whom the bond is assigned for that purpose. The recovery of the damages is of course limited to the value of the goods, &c., to secure the return of which the bond was given. The bond is forfeited if the goods are not returned, judgment having been secured in any one suit. The recovery being had, the appropriation will be a matter for the court in some subsequent proceeding, upon application by those creditors who may be entitled to share the proceeds.
The breach laid in the declaration is in the words of the condition, and sufficient as a question of pleading. If it is necessary to issue an execution before the return of the goods can be legally demanded, it seems, as urged by the counsel of the plaintiff, to be a matter of evidence, and not of pleading.
The demurrer must be overruled, and judgment for the plaintiff, unless the defendant shall ask leave to withdraw the demurrer on the usual terms.